 


109 HRES 759 IH: Expressing the sense of the House of Representatives that the Government of Japan should formally acknowledge and accept responsibility for its sexual enslavement of young women, known to the world as 
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 759 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Evans (for himself and Mr. Smith of New Jersey) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Government of Japan should formally acknowledge and accept responsibility for its sexual enslavement of young women, known to the world as comfort women, during its colonial occupation of Asia and the Pacific Islands from the 1930s through the duration of World War II, and for other purposes. 
 
 
Whereas the Government of Japan, during its colonial occupation of Asia and the Pacific Islands from the 1930s through the duration of World War II, organized the subjugation and kidnapping, for the sole purpose of sexual servitude, of young women, who became known to the world as comfort women; 
Whereas the comfort women tragedy was one of the largest cases of human trafficking in the 20th century; 
Whereas the enslavement of comfort women was officially commissioned and orchestrated by the Government of Japan to include gang rape, forced abortions, sexual violence, human trafficking, and numerous other crimes against humanity; 
Whereas the comfort women included girls as young as 13 years of age and women separated from their own children; 
Whereas the comfort women were either abducted from their homes or lured into sexual servitude under false pretenses; 
Whereas many comfort women were eventually killed or driven to commit suicide when the hostilities ceased; 
Whereas the use of “comfort women” is considered a current as well as past human rights issue;  
Whereas the shame connected to their ordeal caused many comfort women to conceal it and caused many others to come forward about their experiences only in recent years; 
Whereas historians conclude that as many as 200,000 women were enslaved, but very few of them survive today; 
Whereas the Government of Japan did not fully disclose these war crimes during negotiations for reparations with its former enemies and occupied countries; 
Whereas some textbooks used in Japanese schools minimize the comfort women tragedy and other atrocities, and distort the Japanese role in war crimes during World War II; and 
Whereas Japanese Government officials, both elected and career, as recently as June 2005, praised the removal of the term comfort women from Japanese textbooks: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the Government of Japan— 
(1)should formally acknowledge and accept responsibility for its sexual enslavement of young women, known to the world as “comfort women”, during its colonial occupation of Asia and the Pacific Islands from the 1930s through the duration of World War II; 
(2)should educate current and future generations about this horrible crime against humanity; 
(3)should publicly, strongly, and repeatedly refute any claims that the subjugation and enslavement of comfort women never occurred; and 
(4)should follow the recommendations of the United Nations and Amnesty International with respect to the comfort women. 
 
